Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered November 1, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated, and the matter is remitted to Niagara County Court for further proceedings on the superior court information.
Same memorandum as in People v Walker (66 AD3d 1459 [2009]). Present—Martoche, J.P, Centra, Fahey, Peradotto and Green, JJ.